CULPEPPER, Judge.
This case was consolidated with Dupre (d/b/a Dupre’s Hospital & Clinic) v. Vidrine, La.App., 261 So.2d 288, in which a separate judgment is rendered by us this date. For the reasons stated in our decision in the companion case, the judgment appealed is reversed and set aside, and this case is remanded to the district court.
The costs of this appeal are assessed against the third party defendant, Southern Farm Bureau Casualty Insurance Company. Costs in the district court must await a final judgment there.
Reversed and remanded.
HOOD, J., dissents, being of the opinion that the judgment of the trial court is correct.